Citation Nr: 1537489	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hyperlipidemia. 

2. Entitlement to service connection for hyperlipidemia, and/or a disability manifested by hyperlipidemia.  


REPRESENTATION

Appellant represented by:	The Cross Veterans Services, L.L.C.


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran previously requested the opportunity to testify at a video conference hearing before a Veterans Law Judge.  However, although a hearing was scheduled for July 2015, the Veteran did not appear.  As such, his request for a Board video conference hearing is withdrawn. See 38 C.F.R. §20.704(d) (2015).

The Board notes that this appeal originally encompassed a claim for service connection for ischemic heart disease/coronary artery disease.  That claim was granted in an April 2015 rating decision; this represents a full grant of the benefits sought on appeal as to this issue.  

Lastly, since the issuance of the statement of the case, medical evidence was added to the claims file, but a waiver from the Veteran was not received with it.  However, this evidence is redundant of that already in the claims file as it pertains to hyperlipidemia.  It contains no new, relevant information.  For this reason, RO review of this additional evidence is not necessary prior to appellate handling of the claim by the Board.


FINDINGS OF FACT

1. In a prior final June 2008 decision, the RO denied service connection for hyperlipidemia. 

2. The claim for service connection for hyperlipidemia was reconsidered in an October 2010 rating decision pursuant to the decision in Nehmer v. Department of Veterans Affairs.

3. Evidence received since the June 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by hyperlipidemia; such evidence is not cumulative or redundant of evidence already of record.

4. Hyperlipidemia is a laboratory finding and is not a disability in and of itself.

5. Service connection is currently in effect for coronary artery disease.  


CONCLUSIONS OF LAW

1. The June 2008 RO decision that denied the prior claim of entitlement to service connection for hyperlipidemia is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2. New and material evidence has been received to reopen the claim for service connection for a disability manifested by hyperlipidemia. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3. The criteria for service connection for hyperlipidemia have not been met. 
38 U.S.C.A. § 1110 (West 2014 ); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

To reopen a previously denied claim, this VCAA notice must: (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) , 38 C.F.R. § 3.159(b), and any applicable legal precedent. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in a January 2011 letter.  

The January 2011 letter also notified the Veteran of the information and evidence needed to substantiate his claim together with the general criteria for assigning disability ratings and effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, VA and private treatment records. There is no other indication of any pertinent evidence that remains outstanding in this case. 

The Board is mindful that the Veteran has not been afforded a VA examination or etiological opinion with respect to this claim.  However, as will be discussed in further detail below, his hyperlipidemia, while clinically documented, has not been associated with an underlying disease pathology other than coronary artery disease, for which service connection is already in effect.  As such, the Veteran has not established that he has a current disability for which VA benefits may be granted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without this threshold criterion for service connection, the Board has no basis to remand the Veteran's hyperlipidemia claim for an examination or medical opinion.  On the contrary, such development is only warranted where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim). See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The RO first considered and denied the claim for hyperlipidemia/high cholesterol in a June 2008 rating decision.  At the time of the June 2008 rating decision, the RO reviewed the Veteran's service treatment records and VA treatment records dated from 2007 to 2008, and considered the Veteran's own statements in support of his claim.  Although the VA treatment records noted a current hyperlipidemia diagnosis, the RO ultimately concluded that this was not a disability for which compensation could be granted under the provisions of 38 USCA §§ 1110 and 1131. ("A finding of elevated cholesterol levels or hyperlipidemia does not cause any impairment of earning capacity and is not a disease entity"). 

The RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  However, he did not file a Notice of Disagreement with the April 2007 rating decision.  As such, this RO decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted since the June 2008 rating decision includes VA and private treatment records and examination reports documenting ongoing treatment/diagnoses of hyperlipidemia and coronary artery disease, Social Security Administration (SSA) records documenting elevated cholesterol and coronary artery disease, and statements from the Veteran in support of his claim.  

In pertinent part, an October 2011 letter from the Veteran's cardiologist reflected that the Veteran's current coronary artery disease (chronic ischemic heart disease) was "due to" his lipid abnormalities. See Letter from Dr. D.R.A.  This evidence was not of record at the time of the last final rating decision in June 2008 and, therefore, it is considered to be "new."  Moreover, to the extent that the letter from the Veteran's cardiologist indicates that the Veteran's elevated lipid levels, or hyperlipidemia, results in a disability for which service connection may be granted - namely, coronary artery disease - the evidence is considered to be "material."  Accordingly, as new and material evidence has been submitted, the claim for service connection for a disability manifested by hyperlipidemia is reopened.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The condition of hyperlipidemia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is seeking service connection for elevated cholesterol levels (i.e., hyperlipidemia), or a disability manifested by such.  

As noted, the current medical record confirms a hyperlipidemia diagnosis.  

The service treatment records are silent as to complaints, treatment, or diagnoses of hyperlipidemia, and/or any other findings consistent with a lipid disorder or another disease pathology.

The Veteran's post-service treatment reports from the Dublin VA Medical Center reflect elevated lipid levels and hyperlipidemia, however, those test results are not expressly associated with any recognized disease or disability. 

In an October 2011 letter from the Veteran's cardiologist stated that the Veteran's current coronary artery disease/chronic ischemic heart disease was "due to" his lipid abnormalities. See Letter from Dr. D.R.A.  

To the extent that the Veteran's cardiologist has identified a current disability (i.e., coronary artery disease) manifested by hyperlipidemia, the Board notes that service connection for coronary artery disease (currently rated as 30 percent disabling) is already in effect. See April 2015 Rating Decision.  Notably, the Veteran's hyperlipidemia has not been associated with any other underlying disease pathology or other clinical diagnosis throughout the pendency of this appeal.  

With respect to hyperlipidemia itself, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  

In sum, as the applicable laws and regulations do not permit service connection for hyperlipidemia, alone, and as service connection has already been granted for a disability manifested by hyperlipidemia (i.e., coronary artery disease), the claim must be denied. See 38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received, the claim for service connection for a disability manifested by hyperlipidemia is reopened, and to this extent only the appeal is granted.

Service connection for hyperlipidemia is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


